Case 1:20-cv-24335-JEM Document 8 Entered on FLSD Docket 01/20/2021 Page 1 of 2


                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-24335-CIV-MARTINEZ/OTAZO-REYES

 LISHA A. INGRAM,

         Plaintiff,

 vs.

 CHAD WOLF, in his official capacity as Acting
 Secretary of the Department of Homeland
 Security, and UNITED STATES CUSTOMS
 AND BORDER PROTECTIONS AGENCY,


       Defendants.
 _____________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE is before the Court upon a sua sponte review of the record. On January 8,

 2021, the Court entered an order directing Plaintiff to perfect service upon Defendants by January

 19, 2021 or show cause why this action should not be dismissed for failure to perfect service of

 process pursuant to Rule 4(m). (DE 5). The Court warned that “[f]ailure to file proof of service or

 demonstrate good cause by January 19, 2021 will result in dismissal without prejudice and without

 further notice. (Id.). Thereafter, Plaintiff filed two documents (“certificates”) indicating that an

 unknown item was posted to an unknown address in Washington DC, and another directed to the

 Chief Counsel of the U.S. Customs and Border Protection Agency in Miami, Florida.

         Rule 4(i)(2) states: “To serve a United States agency . . . a party must serve the United

 States and also send a copy of the summons and of the complaint by registered or certified mail to

 the agency . . . .” Fed. R. Civ. P. 4(i)(2). In turn, to serve the United States, a party must:

         (A)(i) deliver a copy of the summons and of the complaint to the United States
         attorney for the district where the action is brought—or to an assistant United States
         attorney or clerical employee whom the United States attorney designates in a
         writing filed with the court clerk—or
Case 1:20-cv-24335-JEM Document 8 Entered on FLSD Docket 01/20/2021 Page 2 of 2



        (ii) send a copy of each by registered or certified mail to the civil-process clerk at
        the United States attorney's office;

        (B) send a copy of each by registered or certified mail to the Attorney General of
        the United States at Washington, D.C.; and

        (C) if the action challenges an order of a nonparty agency or officer of the United
        States, send a copy of each by registered or certified mail to the agency or officer.

 Id. Furthermore, Rule 4(l) requires that proof of service be made by affidavit. Here, Plaintiff has

 not complied with the requirements of Rule 4(i)(2) or (l), and has not shown good cause for her

 failure as directed by the Court. The time for doing so has now expired. Accordingly, it is hereby

        ORDERED AND ADJUDGED that this action is DISMISSED WITHOUT

 PREJUDICE. The Clerk shall mark this case CLOSED. Any pending motions are DENIED AS

 MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida this 19th day of January, 2021.



                                                          _________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE
